78 S.E.2d 146 (1953)
238 N.C. 442
HOWELL
v.
COMMERCIAL CREDIT CORP.
No. 306.
Supreme Court of North Carolina.
October 21, 1953.
*147 Albion Dunn, Greenville, for plaintiff, appellee.
Louis W. Gaylord, Jr., Greenville, for defendant, appellant.
ERVIN, Justice.
The demurrer admits the factual averments of the complaint relating to the colloquy between the plaintiff and the divisional manager of the defendant, but it does not admit the legal conclusion of the complaint that such colloquy operated as an implied assurance from the defendant to the plaintiff that his employment by it was to be permanent. Clinard v. Lambeth, 234 N.C. 410, 67 S.E.2d 452; Anderson v. Atkinson, 234 N.C. 271, 66 S.E.2d 886.
When the plaintiff is accorded the full benefit of all its factual averments, the complaint merely alleges a hiring under a contract which does not specify any definite time for the duration of the employment. Since an employment for an indefinite term is terminable at the will of either party without cause, the complaint does not state facts sufficient to constitute a cause of action for breach of an employment contract by wrongful discharge. May v. Tidewater Power Co., 216 N.C. 439, 5 S.E.2d 308; Elmore v. Atlantic Coast Line R. Co., 191 N.C. 182, 131 S.E. 633, 43 A.L.R. 1072.
We deem it not amiss to observe, in closing, that the legal standing of the plaintiff would not be bettered a single whit if the legal conclusion of the complaint could be construed to be a factual averment that the defendant actually contracted to employ plaintiff "upon a permanent basis." A mere agreement to give another permanent employment, in and of itself, implies nothing more than a general or indefinite hiring terminable at the will of either party. Malever v. Kay Jewelry Co., 223 N.C. 148, 25 S.E.2d 436.
The judgment overruling the demurrer is
Reversed.